Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-37 are pending and examined on the merits in the present Office action.

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 9/20/2021 is attached to the Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification appearing from pages 40-42 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected because an individual part of a lettuce plant cannot have all the physiological and morphological characteristics of the plant of claim 1. Applicant may consider amending to recite that “a corresponding part thereof having all the physiological and morphological characteristics of the plant, or a part thereof, of claim 1”
	Therefore, the metes and bounds of the claim cannot be determined.

Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to plants and seeds of variety NUN 06592 LTL and methods of using said plant in breeding to produce progeny plants. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that Applicant intends to deposit seeds for NUN 06592 LTL at the NCIMB, but there is no indication that the seeds have been deposited, and the Applicant has not made the appropriate statements.  See pages 42-43 of the specification.
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein.  
Currently, there are seven Budapest Treaty International Depositary Authorities (IDAs) that accept seeds for deposit. Of those seven, the American Type Culture Collection (ATCC), which is one of the largest IDAs, has in the past, required 2,500 seeds for deposit. Effective January 1, 2019, ATCC reduced the number of seeds required for patent seed deposits to 25 packets of 25 seeds for deposit, for a total of 625 seeds. It should be noted, however, that although a deposit of 625 seeds is compliant for submission to ATCC, other IDAs may have different minimum requirements. Accordingly, any depositor should confirm that the number submitted to a specific IDA complies with that IDA’s requirements for seed deposits.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removedupon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.

Written Description
Claims 9, 13, 18 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 and 13 recite the limitation of the variety being representative of the claimed invention “when the numerical characteristics are determined at the 5% significance level when grown under the same environmental conditions”. Applicant has not provided an adequate definition of how 5% significance is calculated nor the environmental conditions. One of ordinary skill in the art would have only recognized Applicant to have been in possession of the claimed variety and would not be able to determine from the written description whether another plant in the art would be encompassed by the limitation of having the traits of the deposited variety within the 5% significance level. One of ordinary skill in the art wouldn’t have recognized Applicant to have been in possession of an F1 with 50% of the genome from all potential plants which may be encompassed as having the traits of the deposited variety within the 5% significance level. Thus, it cannot be determined whether a plant that falls within a 5% significance is truly within the scope of the claims. By amending the claim to remove this language which extends the scope of the claim beyond that which the Applicant is in possession of, namely the deposited variety, the Applicant may overcome this rejection.
Claim 18 recites the limitation “an F1 hybrid lettuce plant or part thereof” (emphasis added), which encompasses a seed and embryo produced by the F1 plant, which reads on an F2. An F2 generation plant sharing less than 50% of the genetics of the claimed variety is no longer represented by the deposit.  
Claim 29 reads on plants subjected to random mutagenesis which can include a large number of modifications throughout the genome that are likely to produce plants which are no longer distinguishable as the instantly claimed variety. Mou provides that mutagenesis provides a high rate of random mutations with low mortality (Mou, B. “Mutations in Lettuce Improvement”. International Journal of Plant Genomics. 1-7. 2011 (Page 5, bridging left and right columns)). One of ordinary skill in the art would not recognize Applicant to be in possession of all possible mutations which could be produced from random mutagenesis having “otherwise all of the physiological and morphological characteristics” of the deposited variety. Plants that are mutated are not represented by the deposit.  By “otherwise”, the claim reads on any amount of differences from the claimed variety. One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus including mutagenized plants in view of the single disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variable, the deposited variety, which comprises a static genome is insufficient to describe the claimed genus that reads on random mutagenesis.
Progeny of F2 generation have not been described as encompassed by claim 18. Plants produced by mutagenizing a plant or seed of NUN 06592 LTL as encompassed by claim 29 have not been described either genetically or phenotypically.
These claims are “reach through” claims in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
The Applicants fail to describe a representative number of plants produced by the claimed methods comprising outcrossing NUN 06592 LTL, producing plants that have the recited traits, and progeny plants produced by the methods. The Applicants only provide inbred plants of lettuce variety NUN 06592 LTL with characteristics listed in the specification. Plants produced by the claimed methods encompass an undefined number of possible lettuce plants with varying genotypes and phenotypes which have not been described and were not in the possession of the applicant at the time of filing.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed composition, it is not clear that the Applicant was in possession of the claimed genus at the time this application was filed.  See Written Description guidelines provided in MPEP 2163.
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.

Closest prior art
The closest prior art is lettuce line PS 06518403 (US Pub. No. 20140072686) which shares many of the same characteristics as instantly claimed NUN 06592 LTL. However, the plants differ in at least seed color and venation. A comparison of the genetic basis could not be made as the parental history for the instant plant has not been provided. However, based on the difference in the morphological and physiological characteristics provided, these appear to be separate and distinct plant lines.

Conclusion
Claims 1-37 are rejected.
Claims 1-37 are deemed to be provisionally free of the prior art, given the failure of the prior art to teach or suggest a lettuce plant having all of the morphological and physiological characteristics of the deposited variety. It should be noted that this statement is based only on a comparison of the morphological and physiological characteristics of the deposit against the prior art. This is because Applicant has not provided any information regarding the parental lineage or breeding methodology used to produce the deposited lettuce variety NUN 06592 LTL. Without this information, a meaningful comparison of the genetic basis that would distinguish the deposited lettuce variety from prior art plants cannot be made. Thus, this statement will remain provisional until the necessary information requested under 37 CFR 1.105 (see below) is received and a complete search of the prior art is can be completed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        

ATTACHMENT TO OFFICE ACTION 
Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of lettuce variety NUN 06592 LTL but is silent with respect to any breeding history. The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
 (i) Please supply the breeding methodology and history regarding the development of the instant variety.
a)    Such information should include the all the designations/denominations used for the original parental lines.
b)    Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds.
c)    The breeding method used should be set forth such as whether single seed
descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth.
e)    Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)    Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed? If so, please set forth serial numbers and names of the plants.
g)    Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662